Por ouaNto, aparece de la moción jurada y de la certifi-cación que se le acompaña que en este caso la corte de distrito de San Juan, dictó sentencia contra el demandado, y éste apeló en 29 de enero de 1927, obteniendo luego de la corte prórrogas para la exposición del caso, basta un total de ciento cincuenta y cinco días; y que presentada la exposición, se pasó por orden del Juez, al ex-juez Sr. Miguel A. Muñoz, para su aprobación; y que tal orden de 30 de julio de 1927 fue cumplida;
Por cuanto, de los mismos documentos antes relaciona-dos aparece que el apelante desde 30 de julio de 1927 no ba becbo gestión alguna para la aprobación de la exposición;
Por cuanto, no aparece que el apelante baya presentado .•ante este tribunal la exposición del caso, ni la transcripción <de autos, ni pedido prórroga alguna:
Por tanto, a petición de la parte apelada se desestima la apelación en este caso.